                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

    UNITED STATES OF AMERICA,                       )
                                                    )
           Plaintiff,                               )   Criminal Action No. 5: 16-003-DCR
                                                    )
    V.                                              )
                                                    )
    JAMES MATTHEW SHELTON,                          )     MEMORANDUM OPINION
                                                    )         AND ORDER
           Defendant.                               )

                                    ***   ***   ***     ***

         Defendant James Shelton previously filed a motion to vacate his sentence pursuant to

28 U.S.C. § 2255 [Record No. 71] and a motion for leave to conduct discovery [Record No.

89]. The Court denied these motions on December 10, 2018. [Record Nos. 90, 91] Shelton

has now filed a motion to reconsider under Rule 59(e) of the Federal Rules of Civil Procedure

[Record No. 94].

         Because a final judgment has been entered in the case, Shelton’s motion will be

construed as a motion to alter or amend a judgment under Rule 59(e) of the Federal Rules of

Civil Procedure. The purpose of Rule 59(e) is to allow the district court to make its own

corrections, thus sparing the parties and appellate court the burden of unnecessary appellate

proceedings. Howard v. United States, 533 F.3d 472, 475 (6th Cir. 2008). The rule, however,

does not permit a party to re-argue a case. Id. (citing Sault Ste. Marie Tribe of Chippewa

Indians v. Engler, 146 F.3d 367, 374 (6th Cir. 1998)). Instead, a court may grant relief under




                                              ‐1-
 
Rule 59(e) only to: (1) correct a clear error of law;1 (2) account for newly discovered evidence;

(3) accommodate an intervening change in controlling law; or (4) prevent a manifest injustice.

American Civil Liberties Union of Ky. v. McCreary Co., Ky., 607 F.3d 439, 450 (6th Cir. 2010);

Besser v. Sepanek, 478 F.App’x 1001, 1001-02 (6th Cir. 2012). Here, Shelton asserts that a

clear error of law occurred. [Record No. 94]

                In the context of Rule 59€, “manifest error” has been defined as the “wholesale

disregard, misapplication, or failure to recognize controlling precedent on the part of the

court.” Oto v. Metro. Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000) (also noting that “[a]

‘manifest error’ is not demonstrated by the disappointment of the losing party”). Similarly,

the Northern District of Texas explained that

              [t]here is no precise definition in the law for what constitutes clear error, though
              it’s clear that any analysis of clear error should conform to a very exacting
              standard. District courts should have a clear conviction of error before finding
              that a… judgment was predicated on clear error. In essence, a judgment must
              be dead wrong to qualify as being clearly erroneous.

H & A Land Corp. v. City of Kennedale, No. 04:02-458, 2005 U.S. Dist. LEXIS 25797, *5

(N.D. Tex. Oct. 24, 2005) (internal citations and quotation marks omitted). “Based on these

definitions, to prevail on a Rule 59(e) motion based on [clear error of law,] the moving party

must not only demonstrate that errors were made, but that these errors were so egregious that

an appellate court could not affirm the district court’s judgment.” United States v. Collier, No.

06:05-58, 2011 WL 2470115 at * 1 (E.D. Ky. June 20, 2011).

              Shelton has not demonstrated any error of law, let alone a clear error of law. Likewise,

he has not indicated there is any newly discovered evidence, an intervening change in the

                                                            
1
 Clear error of law is also referred to as “manifest error of law.” Roger Miller Music, Inc. v.
Sony/ATV Publ’g, LLC, 477 F.3d 383, 395 (6th Cir. 2007).  
                                                               ‐2-
 
controlling law or manifest injustice which would cause the Court to reconsider its prior

decision. [See Record No. 94]

       With regard to Shelton’s motion for discovery, Shelton has not established that the

Court’s prior opinion was based on a manifest error of law. Instead, he reiterates his specific

requests and the need for each document. [Record No. 94, p. 1] Because Shelton is essentially

restating arguments made in his motion for leave to conduct discovery, the Court will not

reconsider its decision. Howard, 533 F.3d at 475.

       Shelton bases his motion for reconsideration regarding his § 2255 motion on the Court’s

failure to consider his objections to the United States Magistrate Judge’s Recommended

Disposition. He states, “[a]larmingly, the district court beginning its review of the objections

filed disregards them – proceeding on mere assumption that he ‘makes the same arguments

that the Magistrate Judge has already considered and rejected in the Recommended

Disposition.’” [Record No. 94, p. 3-4] Generally, the Court makes a de novo determination

of the portions of the Magistrate Judge’s recommendations to which objections are made. 28

U.S.C. § 636(b)(1)(C). But the Court is not required to review the Magistrate Judge’s

recommendations “[w]here no objections are made, or the objections are vague or conclusory.”

United States v. Hale, No. 0:15-18, 2017 WL 6606861, at *1 (E.D. Ky. Dec. 26, 2017). And

while Shelton’s objections were difficult to follow and the objections appeared to make the

same arguments the Magistrate Judge already considered, the Court examined the record and

made a de novo determination. [Record No. 91]

       The similarity of Shelton’s objections and the arguments in his § 2255 motion is

exemplified by his summary of the objections that he made. His summary makes it clear that

the objections were previously raised in his § 2255 motion and were considered by the
                                              ‐3-
 
Magistrate Judge and the Court in the Memorandum Opinion and Order filed on December 10,

2018. [See Record Nos. 91, 94.] Because the Court conducted a de novo review of the

Magistrate Judge’s recommendations, regardless of the fact that the objections were difficult

to follow and reiterated arguments previously made, Shelton has not established a clear error

of law.

          Shelton next argues that the Court should not have required him to “show a reasonable

probability that, but for counsel’s errors, he would not have pleaded guilty and would have

insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985); see also United States v.

Wynn, 663 F.3d 847, 851 (6th Cir. 2011). Instead, Shelton contends that the court should have

required that he “show a reasonable probability that, but for counsel’s errors, his sentence

would have been different.” Weinberger v. United States, 268 F.3d 346, 352 (6th Cir. 2001).

However, Hill is a Supreme Court case and is controlling precedent. Additionally, Weinberger

is not persuasive because Shelton has not demonstrated the prejudice required under Strickland

v. Washington, 466 U.S. 668 (1984). Shelton has not demonstrated prejudice because he has

not shown how his sentence would have been different. Therefore, Shelton has not established

a clear error of law.

          Finally, Shelton contends that the Court “completely ignores” his affidavit that creates

a factual dispute requiring an evidentiary hearing. [Record No. 94] However, the Court need

not consider Shelton’s affidavit when there was objective evidence supporting counsel’s

motion for a competency hearing. See United States v. Jackson, 179 F. App’x. 921, 933 (6th

Cir. 2006) (a competency evaluation is appropriate where there is reasonable cause supporting

the motion for a competency examination). Therefore, Shelton has not established a clear error

of law with regards to his request for an evidentiary hearing.
                                                ‐4-
 
       In summary, Shelton has not demonstrated any reason for the Court reconsider its

previous decision. Therefore, being sufficiently advised, it is hereby

       ORDERED that Shelton’s motion for reconsideration [Record No. 94] is DENIED.

       Dated: December 28, 2018.




                                              ‐5-
 
